                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Richard Alan Pierce




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 2 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: July 17, 2021


                                                                              /s/ Arasto Farsad
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




             Case: 21-50957                    Doc# 2            Filed: 07/17/21     Entered: 07/17/21 16:20:30     Page 1 of 3
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    ACAR Leasing LTD
    P.O. Box 183853
    Arlington, TX 76096-3853



    BMW Financial
    P.O. Box 3608
    Dublin, OH 43016



    Collection Division
    San Bernardino County
    157 W. 5th Street, Fl 2
    San Bernardino, CA 92415



    Ford Motor Credit Company, LLC
    Dept 55953
    P.O. Box 55000
    Detroit, MI 48255-0001



    Franchise Tax Board
    Bankruptcy Section MS A340
    P.O. Box 2952
    Sacramento, CA 95812-2952



    GM Financial
    P. O. Box 181145
    Arlington, TX 76096



    Internal Revenue Service
    P.O. Box 7346
    Philadelphia, PA 19101-7346



    Law Offices of Edward T. Weber
    17151 Newhope St., #203
    Fountain Valley, CA 92708-4226




    Case: 21-50957   Doc# 2   Filed: 07/17/21   Entered: 07/17/21 16:20:30   Page 2 of 3
Mlnarik Law Offices
2930 Bowers Avenue
Santa Clara, CA 95051-0919



Pierce Contractors, Inc.
194 Lantz Drive
Morgan Hill, CA 95037-9346



Rash Curtis & Associates
P. O. Box 5790
Vacaville, CA 95687



Richard W. Joyce and
Yong Cha Joyce
212 E. Grand Coulee Ave.
Grand Coulee, WA 99133-9457



Santa Clara County Tax Collector
70 W. Hedding St.
San Jose, CA 95110



Sassan Raissi, et al
c/o Superior Loan Servicing
7525 topanga Canyon Blvd.
Canoga Park, CA 91303



Sullivan Water Co.
175 Scheller Ave.
Morgan Hill, CA 95037-9343



William Healy, Esq.
748 Holbrook Place
Sunnyvale, CA 94087-1802




Case: 21-50957   Doc# 2   Filed: 07/17/21   Entered: 07/17/21 16:20:30   Page 3 of 3
